Title: To George Washington from Philip Schuyler, 24 April 1779
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany April 24th 1779

On the 21st Instant I received two Letters from Mr Deane, Copies whereof I have the Honor to inclose to your Excellency.
Some Oneidas, Tuscaroras and an Onondaga Sachem now in Town inform me that the Cayugas mean thro’ the Oneidas to beg peace of us—Should that really be the Intention of their Journey to Oneida, the Commissioners will be at a Loss how to act, until either your Excellency’s Sentiments or those of Congress are obtained—I wish therefore that they should be furnished with Instructions for their Direction, should the Cayugas or any other of the hostile Tribes propose Terms of peace.
I am informed the Batteaux to convey the Troops intended for the Enterprize against Onondaga reached Fort Schuyler on Sunday last, If so, I believe Colonel Van Schaick will probably have reached the place of his Destination as last Night.
Information has been received here that a few people have been killed and others made prisoners in Tryon County and some Settlements destroyed: that a Body of about four hundred from Canada had been discovered near Stony Arabia—If this Account is true the Settlement will be destroyed before the Troops and Militia marched to its Relief can reach it. I am Dear Sir most affectionately & sincerely Your Excellency’s obedient humble Servant,
Ph: Schuyler